Talmadge, J.
(concurring) — I concur in the majority’s analysis of trial court discretion under RCW 9.94A.360(6) only because of our decision in State v. McCraw, 127 Wn.2d 281, 898 P.2d 838 (1995). As I noted in McCraw, the Legislature did not confer discretion upon trial courts to group sentences in the fashion the McCraw majority believed. The majority’s approach here to the exercise of discretion, which I do not believe ever existed under RCW 9.94A.360(6), is perhaps as good as any.
The Legislature, however, has relegated our decision in McCraw and in this case to an historical footnote. The 1995 Legislature amended RCW 9.94A.360(6) to state:
In the case of multiple prior convictions, for the purpose of computing the offender score, count all convictions separately, except:
(i) Prior adult offenses which were found, under RCW 9.94A.400(l)(a), to encompass the same criminal conduct, shall be counted as one offense, the offense that yields the highest offender score. The current sentencing court shall determine with respect to other prior adult offenses for which sentences were served concurrently whether those offenses shall be counted as one offense or as separate offenses using the "same criminal conduct” analysis found in RCW 9.94A.400(l)(a), and if the court finds that they shall be counted as one offense, then the offense that yields the highest offender score shall be used. The current sentencing court may presume that such other prior adult offenses were not the same criminal conduct from sentences imposed on separate dates, or in separate counties or jurisdictions, or in separate complaints, indictments, or informations; . . .
Laws of 1995, ch. 316, § 1. Thus, the Legislature clarified *368its intent in RCW 9.94A.360(6) to reject the discretion envisioned in McCraw and this case.